UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7316


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTARIUS MURRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Rebecca Beach Smith, Chief
District Judge.     (2:11-cr-00073-RBS-FBS-1; 2:13-cv-00389-RBS;
2:13-cv-00225-RBS-DEM)


Submitted:   January 6, 2014                 Decided:   January 14, 2014


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Montarius Murry, Appellant Pro Se. Benjamin L. Hatch, Assistant
United States Attorney, V. Kathleen Dougherty, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Montarius Murry seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Murry has not made the requisite showing.                       Accordingly, we

deny his motion for appointment of counsel, deny a certificate

of appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3